19 A.3d 1259 (2010)
301 Conn. 912
STATE of Connecticut
v.
JORGE P.
SC 18711
Supreme Court of Connecticut.
Decided November 4, 2010.
Pamela S. Nagy, special public defender, in support of the petition.
Timothy F. Costello, assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 124 Conn.App. 99, 4 A.3d 314 (2010), is granted, limited to the following issue:
"Whether the Appellate Court properly found that the defendant's objection to the admission of expert testimony was unpreserved, and, if not, whether the expert opined on ultimate issues?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.